Citation Nr: 0214836	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Evaluation of a right knee disorder, characterized as a 
patellofemoral instability and retropateller chondromalacia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision which granted 
service connection for right patellofemoral instability and 
retropatellar chondromalacia, and which assigned a 10 percent 
rating for such.  The veteran appeals to the Board for a 
higher rating. 

It is noted that the veteran requested a Travel Board hearing 
in his June 2000 substantive appeal; in February 2002, he 
withdrew this request.  As such, the Board will now proceed 
with appellate review.


FINDINGS OF FACT

1.  The veteran's range of motion of the right knee is 0 to 
140 degrees; he has limitation of motion (an additional 20 
degree loss of flexion) with pain on use.  

2.  The veteran's right knee disability is productive of mild 
instability.


CONCLUSIONS OF LAW

1.  The veteran's right knee limitation of motion is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Codes 5260, 5261 (2002). 

2.  The criteria for a 10 percent evaluation based on mild 
instability of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 
5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1983 to 
August 1992. 

In September 1998, the veteran applied for service connection 
for a right knee disability. 

In October 1998, the veteran underwent a VA compensation 
examination, and the examiner indicated he did not have 
access to the claims folder.  During the evaluation, veteran 
complained of patellofemoral instability, crepitation and 
pain with overuse, a sense that his patella would dislocate 
when he pivoted, and some fatigability in the thigh and 
increased pain with increased activities.  He denied having 
any swelling, catching, locking, or giving way.  He said he 
had not undergone surgery.  He denied having incoordination 
or flareups of pain.  On physical examination of the right 
knee, he had 0 to 140 degrees of range of motion.  There was 
no effusion.  He had mild to moderate retropatellar 
compression tenderness and marked patellofemoral apprehension 
on laterally directed force.  There was a mild lateral 
tilting of the patella, and medial and lateral trunk lines 
were non-tender.  The McMurray's test was negative medially 
and laterally.  The Lachman's test was negative as was the 
pivot shift test.  Collateral ligaments were stable and non-
tender.  Resisted flexion and extension of the knee caused 
increased pain but no significant fatigability.  There was 
mild antalgia to the gait.  An X-ray study report of the 
right knee showed slight medial compartment joint space 
narrowing; and the other two views were otherwise negative.  
The impressions were right knee patellofemoral instability 
and retropatellar chondromalacia.  Additionally, with respect 
to DeLuca considerations, the examiner indicated there was an 
additional 20 degree range of motion loss on flexion. 

An October 1998 private treatment record shows that the 
veteran had dislocation of his patella on his right side, 
which was never surgically treated and which had been 
bothering him more in the past 2-3 months.  The objective 
finding was that there was definite subluxation of the right 
knee. 

In November 1998, the veteran underwent physical therapy for 
his right knee symptoms, including right knee instability and 
pain.  On initial evaluation, it was noted he had right 
patellar instability with decreased patellar tracking, among 
other things.  The veteran related that his right knee 
disability produced moderate limitation with regard to his 
family/home responsibilities, recreation, and mobility. 
During the course of physical therapy, it was noted that he 
had instability at the extreme end of weight bearing 
exercises. 

By an August 1999 RO decision, service connection for right 
knee retropatellofemoral instability and chondromalacia was 
granted and a 10 percent rating was assigned as of September 
16, 1998. 

At an April 2001 VA examination, the veteran reported that he 
had occasional right knee swelling, and took Motrin and 
Naprosyn once per month for treatment of pain.  He said he 
had no locking and/or buckling.  On physical examination of 
the right knee, there was no instability of the lateral, 
medial, anterior, or posterior cruciate ligaments.  He had a 
negative meniscus, Lachman's and McMurray's signs, and pivot 
shift.  Both knees had some crepitus.  It was noted that 
there was some mild synovitis and very mild swelling.  He had 
a positive patellar inhibition sign.  His range of motion was 
0 to 140 degrees with mild discomfort on repetitive squats.  
It was noted he had good knee motion.  He had mild discomfort 
about the medial inferior aspect of the knee.  His gait was 
within normal limits with symmetrical swing-and stance 
phases.  The diagnoses included status post knee 
strain/sprain (1983) with continued intermittent 
strain/sprains to present with normal X-ray and discomfort 
compatible with patellofemoral syndrome.  The examiner 
indicated that with respect to DeLuca considerations, the 
veteran had a 20 degree loss of flexion due to patellofemoral 
syndrome.  No further addition of loss of range of motion is 
elicited for instability.  X-ray studies were noted as normal 
without significant degenerative changes or dislocation or 
fracture. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA; See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
August 1999 RO decision which denied his claim for a higher 
rating for a right knee disability.  The RO's decision, as 
well as the statement of the case (SOC) (issued in February 
2000) and subsequent supplemental statements of the case 
(SSOC) (issued in August 2000 and September 2001), informed 
the veteran that he needed to submit evidence of increased 
disability in order to prevail.  VA has met its duty to 
inform the veteran.  The Board concludes the discussions in 
the rating decision, SOC, SSOCs, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was afforded multiple VA 
examinations to determine the severity of his right knee 
disability, including in October 1998 and April 2001.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

The SOC and SSOC provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award a 
higher rating for a right knee disability.  In a March 2001 
letter, he was informed of VA's duty to notify, the duty to 
assist, what the evidence must show, what information was 
needed from him, and what VA had done.  (This was a VCAA 
letter.)  A March 2002 letter informed him that the RO was 
certifying the appeal; thus, the veteran could not reasonably 
expect further development of his claim.  It is also noted 
that he was informed that he could submit additional 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability 
(Diagnostic Code 5257) and limitation of motion (Diagnostic 
Codes 5003, 5010, 5260, 5261).  VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Finally, in increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the veteran's service-connected right knee disability is 
musculoskeletal in nature, it must be evaluated within the 
framework established by the Court in DeLuca.

In sum, the evidence as a whole shows that the veteran's 
right knee range of motion has been consistently noted as 
from 0 to 140 degrees.  See October 1998 and April 2001 VA 
examination reports.  Notably, during his October 1998 VA 
compensation examination, he reported having increased right 
knee pain and fatigability with activities, and the examiner 
objectively noted that there was increased right knee pain 
with resisted flexion and extension.  The examiner opined 
that with respect to DeLuca considerations, the veteran would 
have an additional 20 degree loss in flexion.  Similarly, 
during an April 2001 VA compensation examination, it was 
objectively noted that he had mild discomfort on repetitive 
squats.  Again, it was noted that with respect to DeLuca 
considerations, the veteran had a 20 degree loss of flexion.  
Given the aforementioned opinions reflecting additional range 
of motion loss due to pain on use, a 10 percent rating for 
the right knee based on limitation of motion, which has 
already been granted by the RO, is warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.  
There is no credible evidence, however, that right knee 
motion would be limited to the degree required for more than 
a 10 percent rating under the limitation-of-motion codes.  
Id.  The veteran's private medical records are essentially 
consistent with the range of motion findings established by 
VA.  A November 12, 1998, private treatment record reflected 
that active range of motion of the right knee was within 
normal limits.  Although there was a report of pain, pain did 
not limit function to approximately 45 degrees on extension 
to 15 degrees.  In sum, the cumulative record reflects that 
the veteran had pain on use, with otherwise minimal 
functional impairment.  The VA examinations reflect a normal 
gait, thus establishing an absence of incoordination, and 
although he complains of fatigability, there is no indication 
of significant fatigability or weakness.  Again, no more than 
a 10 percent rating for any limitation of motion with pain on 
use is warranted. 

There is conflicting evidence on file regarding the degree of 
the veteran's right knee instability.  It is noted that when 
the veteran was examined for VA compensation purposes in 
October 1998 and April 2001, his complaints of right knee 
instability were not objectively verified.  In fact, it was 
noted that his right knee ligaments were stable.  Conversely, 
there are numerous outpatient treatment records on file from 
late 1998 that do indeed objectively document the veteran's 
right knee instability and subluxation.  Notably, due to 
documented right knee instability and pain, a course of 
physical therapy was recommended in November 1998.  Given the 
strong private medical evidence objectively verifying right 
knee instability and subluxation, the Board finds that the 
veteran's right knee disability is productive of a 10 percent 
rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  There is no evidence showing moderate 
instability, which would be productive of an even higher 
rating of 20 percent.  In this regard, it is again noted that 
instability was not indicated on two separate VA examinations 
conducted in 1998 and 2001.

In sum, the veteran is entitled to both a 10 percent rating 
for limitation of motion as well as a 10 percent rating for 
slight instability of the right knee; and such ratings 
combine to make a 20 percent rating.  38 C.F.R. § 4.25; 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.

There is no evidence showing dislocated or symptomatic 
semilunar right knee cartilage; as such, the criteria in 
Diagnostic Codes 5258 and 5259 are not for application.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Additionally, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the veteran's case 
to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

In sum, the veteran is entitled to an increased rating, to 20 
percent, for his right knee disability -- 10 percent for 
limitation of motion under Diagnostic Codes 5260 and 5261 
plus 10 percent for instability under Diagnostic Code 5257.  
The Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Consideration of whether the veteran is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  The Board finds that the veteran's 
service-connected right knee disability is shown to have 
warranted the assignment of a 20 percent during the entire 
appellate period.
 

ORDER

A 10 percent evaluation for right knee instability is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.

An evaluation in excess of 10 percent for retropatellar 
chondromalacia of the right knee (based on limitation of 
motion) is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

